Citation Nr: 1410675	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for asthma, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2. Entitlement to service connection for bronchitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4. Entitlement to service connection for residuals of an in-service chest injury.

5. Entitlement to service connection for reflux esophagitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from November 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

Per his request, in December 2011, the Veteran was notified that he was scheduled for a video conference hearing before a Veterans Law Judge to be held in February 2012.  However, the Veteran failed to report for this hearing and, since that time, has not indicated that he wished to testify at another hearing.  The Board, therefore, finds that the request for a hearing must be treated as having been withdrawn.  38 C.F.R. §  20.704.

In April 2013, the Board remanded the case for further development. 


FINDINGS OF FACT

1.  The Veteran does not have asthma that had its onset during active service or that resulted from disease or injury in service.

2.  The Veteran does not have bronchitis that had its onset during active service or that resulted from disease or injury in service.

3.  The Veteran does not sleep apnea that had its onset during active service or that resulted from disease or injury in service.

4.  The Veteran does not have a chest disorder that had its onset during active service or that resulted from disease or injury in service.

5.  The Veteran does not have reflux esophagitis that had its onset during active service or that resulted from disease or injury in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.317 (2013).

2. The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.317 (2013).

3. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.317 (2013).

4. The criteria for service connection for residuals of a chest injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.317 (2013).

5. The criteria for service connection for reflux esophagitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in November 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO or Appeals Management Center failed to obtain.  The Veteran was afforded a VA examination in May 2013 that was fully adequate for the purposes of adjudication in compliance with the April 2013 Board remand.  Additionally, the VA examination report reflected a review of the record, interview of the Veteran, and physical and clinical examination findings.  See Barr v. Nicholson, 21 Vet. App. 303 2007).  In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been met and no further action is necessary under the mandates of the VCAA.  

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

For Veterans that served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1) ).

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness. Id.   To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. §  3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Presumptive service connection is also warranted for certain infectious diseases:  (i) Brucellosis; (ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus. 38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of the section even though there is no evidence of such disease during the period of service.

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the Veteran having had the associated disease in column "A" in that same table. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A. Asthma, Bronchitis, Sleep Apnea, & Chest Injury

In a November 2009 VA Form 21-526, the Veteran asserts that he has asthma that began in 1992 while at Fort Knox, Kentucky, bronchitis that began in February 1993 while at Fort Knox, Kentucky, a sleep disorder that began in 1993 while in Kuwait, and residuals of a chest injury that occurred in May 1995 at Fort Bliss, Texas.

In his June 2010 notice of disagreement, he maintained that his asthma, sleep apnea, and chronic bronchitis were caused, wholly or partially, by exposure to contaminated air while serving in Kuwait.

A review of the Veteran's service treatment records reveals no diagnosis of asthma or sleep apnea during active service.  His November 1991 report of medical examination shows that at the time of his enlistment into service, clinical evaluation of the lungs and chest was normal.  In the associated report of medical history, the Veteran indicated that he had never had asthma, shortness of breath, pain or pressure in the chest, chronic cough, or frequent trouble sleeping.

A service treatment record dated in February 1993 shows that he Veteran reported that it had been hard to breathe the preceding evening and that morning.  An assessment of upper respiratory infection was provided.  A progress note two days later showed a diagnosis of upper respiratory infection/bronchitis.

A service treatment record dated in May 1995 shows that the Veteran was treated for pain in the chest (difficulty breathing) after being hit in the chest with a tanker bar while working in the motor pool.  He was assessed with trauma to the chest and later with a chest contusion.

A service treatment record dated in July 1995 shows that the Veteran reported inhaling lithium fumes following a battery explosion.  He described sensitivity when eating and when breathing certain substances (fumes from a passing car).  He also described pain and upset stomach after eating.  Physical examination revealed no signs of burns or irritation, and no tenderness with swallowing.  The assessment was a possible minor respiratory burn.  The Veteran followed up three days later and reported similar, but decreased, symptoms with sensitivity to smell and mild headaches.  The assessment was post-chemical inhalation - resolving.

Following service, a private medical record from the El Paso Respiratory and Sleep Consultants, dated in December 2008, included a history, provided by the Veteran, of having post nasal drip and "bronchitis" every year for the last three years.  The Veteran was given an assessment of chronic cough, likely secondary to postnasal drip, allergic rhinitis, sinusitis, plus asthma; and obstructive sleep apnea.  An associated polysomnography report showed that the Veteran was diagnosed with mild sleep apnea.  

Private outpatient treatment records from P. T. Wolfe, M.D., dated from November 2008 to August 2009, show intermittent treatment for asthma, allergic rhinitis, sinusitis, bronchitis, and chest pain.  

An October 2009 treatment record from Upper Valley Urgent Care included a diagnosis of bronchitis and asthma. 

At a February 2010 VA examination, the Veteran reported a history of getting hit in the chest with a bar.  At the time, he developed difficulty with breathing.  He claimed that the condition was progressively worse.  He had a positive history of cough, dyspnea, non-anginal chest pain and asthma.  A chest x-ray revealed an old healed fracture deformity of the left clavicle.  A pulmonary function test (PFT) conducted in January 2009 showed a mild obstructive lung defect and he was diagnosed with asthma.  The examiner indicated that problems associated with asthma included bronchitis/upper respiratory and chest injury problems.  However, the examiner concluded that the asthma was not caused by or a result of bronchitis/upper respiratory or chest injury while in service.  The examiner explained that while there was a chest injury in service, and there was no evidence of follow-up treatment during or after service.  The examiner also indicated that an obstructive lung condition was not found until January 2009 PFT.  

Here, the examiner did not provide an opinion as to whether the bronchitis and upper respiratory infection diagnosed after service were related to military service.  Moreover, the examiner's findings appeared inconsistent as at one point in the report indicated that bronchitis, upper respiratory, and chest injury were associated with the asthma, but later in the report it was concluded that the bronchitis, upper respiratory, and chest injury had not caused the asthma.  Finally, with regard to the asserted chest disorder, X-rays on examination showed an old healed fracture deformity of the left clavicle.  The VA examiner did not provide an adequate opinion as to whether these findings, coupled with the post-service chest pain reported to Dr. Wolfe, were related to the in-service chest injury sustained in May 1995.  Therefore, the Board remanded the claim in April 2013, to obtain an adequate opinion. 

Additionally, in June 2010, the Veteran essentially raised issues of service connection for a qualifying chronic disability under 38 C.F.R. § 3.317.

In regards to asthma, bronchitis, or any other respiratory disorder, on May 2013 VA examination, the examiner opined that it was less likely than not (less than 50 percent probability) that the claimed condition was incurred in or caused by service.  The Veteran, himself, denied any history of asthma in service.  He reported that he was diagnosed in 2008-2009, he was diagnosed with having intermittent asthma by his private doctor manifesting as shortness of breath, wheezing, cough, and chest tightness.  He had a PFT, which confirmed the diagnoses.  The examiner reasoned that the Veteran was never diagnosed or treated for asthma in service.  He was treated with episode of acute URI with bronchitis which resolved completely after being admitted to a hospital and treated with antibiotics in February 1993.  He was diagnosed of having chest trauma in May 1995 when he was hit on the chest with a tanker bar.  His chest x-ray was essentially normal except for the incidental finding of an old healed fracture of left clavicle which he sustained when he was in high school in 1989.  He was diagnosed of having post-inhalation problems in July 1995 from inhaling lithium fumes from an exploded tank battery.  He continued to have shortness of breath thereafter but was not followed or treated for it while in service.  Based on the history, evidence of record, test results and other medical records, the examiner opined that the Veteran's current asthma was less likely than not due to service or the result of February 1993 acute URI/bronchitis; or May 1995 diagnosis of chest trauma; or July 1995 treatment and diagnosis of post-chemical inhalation. 

In regards to residuals of a chest injury, the May 2013 VA examiner concluded it was less likely than not (less than 50 percent probability) that this condition was incurred in or caused by service.  The rationale was that the Veteran was diagnosed in May 1995 with chest trauma and contusion after he was hit on the chest with a tanker bar while working in a motor pool.  A chest x-ray was done and showed an old healed fracture of the left clavicle, which the Veteran asserted happened from an injury when he was in high school in 1989.  Based on the evidence of record and the history, the examiner opined that the finding of old healed fracture of the left clavicle noted on the chest x-ray in May 1995 was less likely than not due to residual of May 1995 chest contusion or trauma.

Additionally, in regards to obstructive sleep apnea, the examiner concluded that it was less likely than not (less than 50 percent probability) that this condition was incurred in or was caused by service.  The rationale was that the Veteran reported that he was diagnosed as having mild sleep apnea manifesting as snoring, tiredness, and cessation of breathing and daytime somnolence confirmed by sleep studies done at El Paso Respiratory Sleep Consultants in 2008, after service.  The examiner noted that the Veteran was never diagnosed or treated for sleep apnea in service.  Based on the history, review of the evidence of record, it was the examiner's opinion that this condition was less likely related to service.

The Board finds that the preponderance of the evidence is against the claims of service connection for asthma, bronchitis, sleep apnea, and residuals of a chest injury, and the appeal of these issues must be denied.

Initially, the Board notes that the Veteran's service treatment records are completely negative of any symptoms associated with sleep apnea.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining an individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The absence of any symptoms associated with sleep apnea during service weighs heavily against the claim. 

Additionally, the first post-service documentation of complaints of symptoms of snoring, daytime sleepiness, and frequent awakenings was in December 2008.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Also, the May 2013 VA examiner concluded that it was less likely than not that the Veteran's sleep apnea was incurred in or was caused by service

In regards to asthma, bronchitis, and residuals of a chest injury, the Board recognizes that the Veteran was treated for an upper respiratory infection in February 1993, pain in the chest (difficulty breathing) after being hit in the chest with a tanker bar while working in the motor pool in May 1995, and a possible minor respiratory burn in July 1995.  However, the first post-service documentation of any complaints related to asthma, bronchitis, or residuals of a chest injury was in November 2008, approximately twelve years after service.  Id.   

Additionally, the May 2013 examiner found that the Veteran's asthma, bronchitis, or any other respiratory disorder was less likely than not incurred in or caused by service.  Also, the finding of old healed fracture of the left clavicle noted on the chest x-ray in May 1995 was less likely than not due to residual of May 1995 chest contusion or trauma.

The Board recognizes that the Veteran has indicated that his asthma, bronchitis, residuals of a chest injury and sleep apnea are related to service or incidents therein.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The Veteran is certainly competent, as a lay person, to report symptoms of which he has personal knowledge, and in this regard the Board finds his account credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Board finds the May 2013 opinions to be probative as they were definitive, based upon a review of the Veteran's claims file, interview with the Veteran, clinical findings, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence that contradicts the opinions against the claims or otherwise diminishes their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Additionally, there is no suggestion that the Veteran in fact has a chronic undiagnosed disability for which service connection may be granted under 38 C.F.R. §  3.317.  The May 2013 VA examiner specifically checked "No" when asked if there were any diagnosed illnesses for which no etiology was established.  Additionally, the examiner did not report any additional signs or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness" when prompted in the examination report.  

Accordingly, the Veteran's claims of entitlement to service connection for sleep apnea, asthma, bronchitis, residuals of a chest trauma are denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims of entitlement to service connection.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

B. Reflux Esophagitis

On the November 2009 VA Form 21-526, the Veteran asserts that he has esophagitis that began in 1993 while in Kuwait. 

Service treatment records include a November 1991 report of medical examination shows that at the time of his enlistment into service, clinical evaluation of the G-U system was normal.  In the associated report of medical history, the Veteran indicated that he had never had frequent indigestion; or stomach, liver, or intestinal trouble.  A service treatment record dated in January 1994 shows that the Veteran reported nausea, vomiting up blood, diarrhea, and abdominal pain.  The diagnosis was viral gastroenteritis.  

Following service, a private endoscopy report dated in August 2008 showed an impression of Grade A reflux esophagitis and gastric mucosal abnormality characterized by erythema.  A private medical record from Dr. Wolfe dated in December 2008 revealed that the Veteran was diagnosed with possible gastroesophageal reflux disease (GERD).

On May 2013 VA examination, the Veteran  reported that he was diagnosed with reflux esophagitis manifesting as heartburn, regurgitation, and epigastric distress in December 2008.  In December 2009, he was diagnosed with possible GERD.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's reflux esophagitis was incurred in or caused by service.  The examiner reasoned that the Veteran reported that he was diagnosed in August 2008 as having reflux esophagitis manifesting as heartburns, regurgitation and epigastric distress confirmed by UGI endoscopy and in 2009, he was diagnosed as possible GERD.  In January 1994, he was diagnosed and treated for viral gastroenteritis; however, his service treatment records showed no evidence of being diagnosed and treated for reflux esophagitis.  His GERD was not diagnosed until 12 or 13 years around 2008 and 2009 after you left service.  Based on the available evidence, it was the examiner's opinion that the Veteran's current reflux esophagitis is less likely than not due to service.

The Board finds that the preponderance of the evidence is against the claim of service connection for reflux esophagitis, and the appeal must be denied.

The Board recognizes that the Veteran was treated for viral gastroenteritis in January 1994.  However, the first post-service documentation of any complaints related to reflux esophagitis was in August 2008, approximately twelve years after service.  See Maxson, supra. 

Additionally, the May 2013 VA examiner opined that it was less likely than not that the Veteran's reflux esophagitis was incurred in or caused by service.

The Board recognizes that the Veteran has asserted that his reflux esophagitis is related to service.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The Veteran is certainly competent, as a lay person, to report symptoms of which he has personal knowledge, and in this regard the Board finds his account credible.  See Layno, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones, 7 Vet. App. 134, 137 (1994).

The Board finds the May 2013 opinion to be probative as it was definitive, based upon a complete review of the Veteran's entire claims file, interview with the Veteran, clinical findings, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight. Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence that contradicts the opinion against the claim or otherwise diminishes its probative weight.  See Wray, 7 Vet. App. 488, 492-93 (1995).

Additionally, there is no suggestion that the Veteran in fact has a chronic undiagnosed disability for which service connection may be granted under 38 C.F.R. §  3.317.  The May 2013 VA examiner specifically checked "No" when asked if there were any diagnosed illnesses for which no etiology was established.  Additionally, the examiner did not report any additional signs or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness" when prompted in the examination report.  

Accordingly, the Veteran's claim of entitlement to service connection for reflux esophagitis is denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, in this case the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for asthma, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for bronchitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for a chest disorder is denied.

Entitlement to service connection for reflux esophagitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


